Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.210 Page 1 of 10




   1 NORMAN L. SMITH [SBN 106344]
     nsmith@swsslaw.com
   2 TANYA M. SCHIERLING [SBN 206984]
     tschierling@swsslaw.com
   3 SOLOMON WARD SEIDENWURM & SMITH, LLP
     401 B Street, Suite 1200
   4 San Diego, California 92101
     (t) 619.231.0303
   5 (f) 619.231.4755
   6 Attorneys for Plaintiffs Fourte
     International Limited BVI and Fourte
   7 International Sdn. Bhd.
   8                             UNITED STATES DISTRICT COURT
   9                            SOUTHERN DISTRICT OF CALIFORNIA
  10 FOURTE INTERNATIONAL                         Case No. 18-cv-00297-BAS BGS
     LIMITED BVI; a British Virgin Islands
  11 company; FOURTE                              MEMORANDUM OF POINTS AND
     INTERNATIONAL SDN.BHD., a                    AUTHORITIES IN SUPPORT OF
  12 Malaysia company,                            MOTION FOR COURT ORDER
                  Plaintiffs,                     AUTHORIZING ALTERNATIVE
  13       v.                                     METHODS OF SERVICE ON
                                                  DEFENDANTS SUZHOU
  14 PIN SHINE INDUSTRIAL CO., LTD.,              PINSHINE TECHNOLOGY CO.,
     a Taiwan business company; SUZHOU            LTD.; SUZHOU SUNSHINE
  15 PINSHINE TECHNOLOGY CO.,                     TECHNOLOGY CO., LTD.; AND
     LTD.; a Peoples Republic of China            PIN SHINE INDUSTRIAL CO.,
  16 company; SUZHOU SUNSHINE                     LTD.
     TECHNOLOGY CO., LTD.; a Peoples
  17 Republic of China company; BOBBIN
     & TOOLING ELECTRONICS
  18 INTERNATIONAL COMPANY OF                     Complaint Filed: 2/7/18
     BVI, a British Virgin Islands company,
  19              Defendants.                     Hearing Date: December 3, 2018
  20                                              Judge: Hon. Cynthia Bashant
                                                  Magistrate: Bernard G. Skomal
  21
                                                  NO ORAL ARGUMENT UNLESS
  22                                              REQUESTED BY THE COURT
  23
  24
  25
  26
  27
  28
       P:01242976-3:07815.007                                             No. 18-cv-00297-BAS BGS
                                                 -1-
               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                 ALTERNATIVE METHODS OF SERVICE
Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.211 Page 2 of 10




   1                                               I.
   2                                      INTRODUCTION
   3            Plaintiffs Fourte International Limited BVI and Fourte International
   4 SDN.BHD (collectively, “Plaintiffs”) submit this Memorandum of Points and
   5 Authorities in support of their Motion for Order Authorizing Alternative Methods of
   6 Service (“Motion”) pursuant to Federal Rules of Civil Procedure (“FRCP”) 4(h)(2)
   7 and 4(f)(3), authorizing service of the Summons, Complaint, Civil Cover Sheet, and
   8 Notice of Party With Financial Interest in this action on three remaining unserved
   9 defendants1 that are located in the People’s Republic of China (“China”) and the
  10 Republic of China2 (“Taiwan”)—Suzhou Pinshine Technology Co., Ltd., a People’s
  11 Republic of China company (“Suzhou Pinshine”); Suzhou Sunshine Technology
  12 Co., Ltd., a People’s Republic of China company (“Suzhou Sunshine”); and Pin
  13 Shine Industrial Co., LTD., a Taiwan company (“Pin Shine”) (collectively the
  14 “Remaining Defendants”)—by the alternative methods of email to the Remaining
  15 Defendants’ principal and/or by email and personal delivery to the Remaining
  16 Defendants’ California counsel who has appeared as counsel of record for the
  17 Remaining Defendants in this action and in an arbitration proceeding commenced
  18 by Pin Shine in California.
  19            With respect to Suzhou Pinshine and Suzhou Sunshine (collectively, the
  20 “Suzhou Defendants”), this Court previously denied Plaintiffs’ ex parte application
  21 for email service and service on the Suzhou Defendants’ counsel appearing in this
  22 action, finding that “circumstances of this action [have not been shown to]
  23 necessitate the Court’s intervention.” (Order Denying Ex Parte Application for
  24
  25   1
           Plaintiffs successfully served the fourth defendant, Bobbin & Tooling
  26       Electronics International Company of BVI (“Bobbin”), by delivery of the Court
           Clerk’s service package, and the Court has entered Bobbin’s default.
  27   2
           The Republic of China is the government that governs Taiwan. The Official
  28       website of the Republic of China, https://www.taiwan.gov.tw/.
       P:01242976-3:07815.007                                                No. 18-cv-00297-BAS BGS
                                                   -2-
               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                 ALTERNATIVE METHODS OF SERVICE
Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.212 Page 3 of 10




   1 Alternative Service (Dkt. No. 13) (“First Order”).) Plaintiffs’ Motion is based on
   2 events and circumstances occurring since the First Order, which show that the
   3 Court’s intervention is needed.
   4            The Suzhou Defendants are People’s Republic of China companies. Since the
   5 Court’s First Order, Plaintiffs have learned that the Chinese Ministry of Justice will
   6 not process the service of process documents in this action because the documents
   7 reference “Taiwan,” as China does not recognize Taiwan.
   8            With respect to Pin Shine, which is a Taiwan company, Plaintiffs applied for,
   9 and the Court granted, permission to serve Pin Shine by mail by Clerk. (Dkt. Nos. 3-
  10 4.) Pin Shine has since refused the Court Clerk’s service package (Dkt. No. 11),
  11 necessitating an alternative service method on Pin Shine, too.
  12            With respect to all Remaining Defendants, Plaintiffs sent Rule 4(d) waiver
  13 packets; none of which have been returned. (Declaration of Tanya M. Schierling
  14 (“Schierling Decl.”) ¶¶ 2, 4.) Also, since the First Order, Pin Shine commenced
  15 arbitration proceedings against Plaintiffs in California, pursuant to a contractual
  16 arbitration clause. Plaintiffs filed counterclaims against Pin Shine and the
  17 Remaining Defendants. Attorney Alan Chen, a California lawyer, has appeared on
  18 behalf of all defendants in this action and has also appeared and filed responses on
  19 behalf of all defendants in the arbitration proceedings. (Dkt. No. 10; Schierling
  20 Decl. ¶¶ 7, 8, Ex. B.)
  21            Accordingly, based on events transpiring since the First Order, Plaintiffs
  22 request issuance of this Court’s Order permitting service on the Remaining
  23 Defendants by the alternative methods of email to the Remaining Defendants’
  24 principal, Stephen Huang, and/or by email and personal delivery to the Remaining
  25 Defendants’ California counsel, Attorney Chen.
  26
  27
  28
       P:01242976-3:07815.007                                                 No. 18-cv-00297-BAS BGS
                                                   -3-
               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                 ALTERNATIVE METHODS OF SERVICE
Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.213 Page 4 of 10




   1                                             II.
   2                                   LEGAL STANDARD
   3            Pursuant to FRCP 4(h)(2), a foreign company may be served in any manner
   4 allowed by FRCP 4(f) for serving an individual in a foreign country, except personal
   5 delivery under FRCP 4(f)(2)(C)(i). Service under any provision of FRCP 4(f) is
   6 equally valid, as there is no “hierarchy of preferred methods of service of process.”
   7 Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014-1015 (9th Cir. 2002).
   8 Service of the Summons and Complaint on Defendants by email is permitted
   9 pursuant to FRCP 4(f)(3), so long as it is “(1) directed by the Court; and (2) not
  10 prohibited by international agreement.” FKA Distrib. Co., LLC v. Yisi Tech. Co.,
  11 Ltd., 2017 U.S. Dist. LEXIS 151679, *2.
  12            China—The Suzhou Defendants. As the Court noted in its First Order,
  13 “[s]ervice by email or on local U.S. counsel is not expressly prohibited by the Hague
  14 Convention.” China is a member of the Hague Convention on the Service Abroad of
  15 Judicial and Extrajudicial Documents in Civil and Commercial Matters (“Hague
  16 Convention”).3 Numerous courts have held that the Hague Convention does not
  17 prohibit email service.4 Additionally, courts have held email service5 valid on
  18
  19
  20
  21
       3
  22       See Hague Conference on Private International Law, Mar. 20, 2018,
           https://www.hcch.net/en/instruments/conventions/status-table
       4
  23       See Toyo Tire & Rubber Co. v. CIA Wheel Grp., 2016 U.S. Dist. LEXIS 43128,
  24       at *3 (C.D. Cal. Mar. 25, 2016) (“[T]he Hague Convention does not expressly
           prohibit service by email.”); Lexmark Int’l, Inc. v. Ink Techs. Printer Supplies,
  25       LLC, 295 F.R.D. 259, 261-62 (S.D. Ohio 2013) (collecting cases showing that
  26       “[v]arious courts have agreed that service by email is not prohibited by the
           Hague Convention”); Williams–Sonoma Inc. v. Friendfinder Inc., 2007 U.S.
  27       Dist. LEXIS, 31299, (N.D. Cal. Apr. 17, 2007), at *7 (allowing email service on
  28       defendants residing in countries that are signatories to the Hague Convention).
       P:01242976-3:07815.007                                               No. 18-cv-00297-BAS BGS
                                                 -4-
               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                 ALTERNATIVE METHODS OF SERVICE
Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.214 Page 5 of 10




   1 Chinese companies under FRCP 4(f)(3), despite China’s objection to Article 10 of
   2 the Hague Convention regarding service by “postal channels.”6
   3            Taiwan—Pin Shine. Taiwan is not a party to an international agreement
   4 relating to service of judicial process. Thus, courts are not constrained by the
   5 prohibition that service ordered by the court pursuant to Rule 4(f)(3) not be
   6 prohibited by international agreement. See Tatung Company, Ltd. v. Shu Tze Hsu,
   7 CV 16-04502-BRO (MRWx) 2016 U.S. Dist. LEXIS 186805, at *10 (C.D. Cal.
   8 Aug. 18, 2016). Therefore, court-ordered service is expandable to the limits of due
   9 process.
  10            Email Service. Service under FRCP 4(f)(3) must comport with due process.
  11 Rio at 1016. “To meet this requirement, the method of service crafted by the district
  12
       5
  13       Courts have also found service on Chinese company defendants through
           Facebook valid under FRCP 4(f)(3) in the right circumstances. Juicero, Inc. v.
  14
           iTaste Co., No. 17-cv-01921-BLF, 2017 U.S. Dist. LEXIS 86033, at *7 (N.D.
  15       Cal. June 5, 2017) (“Service through a Facebook account is not among the means
           listed in Article 10, and the Court is unaware of any international agreement by
  16
           which China has objected to service of process through Facebook. It is therefore
  17       a permissible alternative under Rule 4(f)(3).”).
       6
           See, e.g., Jackson Lab. v. Nanjing Univ., No. 1:17-cv-00363-GZS, 2018 U.S.
  18
           Dist. LEXIS 13630, at *9 (D. Me. Jan. 29, 2018); FKA Distrib. Co., LLC v. Yisi
  19       Tech. Co., Ltd., No. 17-cv-10226, 2017 U.S. Dist. LEXIS 151679, at *1 (E.D.
  20       Mich. Sep. 19, 2017); Microsoft Corp. v. Goldah.Com Network Tech. Co., No.
           17-CV-02896-LHK, 2017 U.S. Dist. LEXIS 168537, at *11 (N.D. Cal. Oct. 11,
  21       2017); Toyo Tire & Rubber Co., Ltd. v. CIA Wheel Grp., No. SA CV 15-0246-
  22       DOC (DFMx), 2016 U.S. Dist. LEXIS 43128, at *9 (C.D. Cal. Mar. 25, 2016);
           Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 331-32 (S.D.N.Y.
  23       2015) (permitting service by email on Chinese corporation pursuant to FRCP
  24       4(f)(3); concluding that objections to the specific forms of service permitted by
           Article 10, including service by postal mail, do not cover “service by other
  25       alternative means, including email”); Gucci America, Inc. et al v. Huoqing, Case
  26       No. 09-05969 JCS, Dkt. No. 17 (N.D. Cal. Mar. 11, 2010), but see Agha v.
           Jacobs, No. C 07-1800 RS, 2008 U.S. Dist. LEXIS 109326 at *1-2 (N.D. Cal.
  27       May 13, 2008) (finding plaintiff’s “attempt to distinguish email and facsimile
  28       from the ‘postal channels’ referred to in the text of Article 10 . . . unavailing.”).
       P:01242976-3:07815.007                                                 No. 18-cv-00297-BAS BGS
                                                   -5-
               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                 ALTERNATIVE METHODS OF SERVICE
Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.215 Page 6 of 10




   1 must be ‘reasonably calculated, under all the circumstances, to apprise interested
   2 parties of the pendency of the action and afford them an opportunity to present their
   3 objections.’“ Id. (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S.
   4 306, 314, 70 S. Ct. 652, 94 L. Ed. 865 (1950).) To order email service, courts
   5 evaluate the evidence that email has been an effective means of communicating with
   6 the party to be served to ensure it is calculated to provide notice and an opportunity
   7 to be heard.7
   8            Service by Delivery to California Counsel. Service of the Summons and
   9 Complaint on the Remaining Defendants by email and personal delivery to their
  10 California legal counsel, who has appeared in this action and in arbitration
  11 proceedings on their behalf, is permitted pursuant to FRCP 4(f)(3), so long as it is
  12 “(1) directed by the Court; and (2) not prohibited by international agreement.” FKA
  13 Distrib. Co., LLC v. Yisi Tech. Co., Ltd., 2017 U.S. Dist. LEXIS 151679, *2. To this
  14 point, courts have found service on U.S. lawyers for Chinese company defendants to
  15 be valid. Juicero, Inc. v. iTaste Co., No. 17-cv-01921-BLF, 2017 U.S. Dist. LEXIS
  16 86033, at **8-9 (N.D. Cal. June 5, 2017) (“[S]ervice on a defendant’s legal counsel
  17 is commonly found to comply with due process.”).
  18            Finally, “service under [FRCP 4(f)(3)] does not have to be a last resort, nor is
  19 it only warranted in extraordinary circumstances.” FKA Distrib. Co., LLC v. Yisi
  20 Tech. Co., Ltd., 2017 U.S. Dist. LEXIS 151679, *2 (citing Rio Props., Inc. v. Rio
  21 Int'l Interlink, 284 F.3d 1007, 1015-2016 (9th Cir. 2002).)
  22
  23
  24
  25   7
           Williams-Sonoma Inc. v. Friendfinder, Inc., No. C 06-06572 JSW, 2007 U.S.
  26       Dist. LEXIS 31299, at *5 (N.D. Cal. Apr. 17, 2007); see also Rio Properties, 284
           F.3d at 1016-17 (finding that service via electronic mail was “method most likely
  27       to reach” defendant and concluding district court did not abuse discretion in
  28       authorizing service via email).
       P:01242976-3:07815.007                                                  No. 18-cv-00297-BAS BGS
                                                    -6-
               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                 ALTERNATIVE METHODS OF SERVICE
Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.216 Page 7 of 10




   1                                             III.
   2                                       DISCUSSION
   3 A.         Service To Defendants’ Valid Email Address
   4            Plaintiffs have been continuously in email communication with the
   5 Remaining Defendants through their authorized agent and representative, Stephen
   6 Huang, at the following email address: stephen@pinshine.com. Plaintiffs
   7 communicated with Defendants at this email address most recently on March 8,
   8 2018. (Dkt. No. 5-2.)
   9 B.         Service To Defendants’ California Counsel
  10            On March 28, 2018, Attorney Chen and his law firm, Zuber Lawler & Del
  11 Duca (the “Law Firm”), on behalf of the Suzhou Defendants, filed oppositions to
  12 Plaintiffs’ Ex Parte Application for Alternative Service. (Defendants’ Oppositions to
  13 Plaintiffs’ Application for Alterative Service) (Dkt. Nos. 6, 10).) Attorney Chen and
  14 the Law Firm represented to this Court that Attorney Chen is an attorney licensed to
  15 practice law and practicing law in Los Angeles, California, and that he and the Law
  16 Firm are attorneys for the Suzhou Defendants in relation to this action. (Dkt. Nos. 6,
  17 10.)
  18            Attorney Chen has also recently filed a Demand for JAMS Arbitration on
  19 behalf of Pin Shine against Fourte International Limited BVI. (Schierling Decl. ¶ 7)
  20 More recently, the Law Firm submitted a letter in the arbitration, indicating that it
  21 represents the Suzhou Defendants, too. (Schierling Decl. ¶ 8, Ex. B.) Therefore,
  22 Attorney Chen unquestionably represents and has appeared as counsel of record for
  23 all Remaining Defendants specifically with respect to this litigation.
  24 C.         Defendants have Eluded Service of Process
  25            The Suzhou Defendants have refused to return signed waivers to my office.
  26 (Schierling Decl. ¶¶ 2, 4.) Pin Shine has also refused to return a signed waiver to my
  27 office, and also refused delivery of the Court Clerk’s service package. (Schierling
  28 Decl. ¶ 3.)
       P:01242976-3:07815.007                                              No. 18-cv-00297-BAS BGS
                                                  -7-
               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                 ALTERNATIVE METHODS OF SERVICE
Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.217 Page 8 of 10




   1 D.         The Chinese Ministry of Justice Will Not Process Service of Process
   2            Significantly, since the First Order and in their attempts to serve pursuant to
   3 the Hague Convention, Plaintiffs have learned that the Chinese Ministry of Justice8
   4 will not approve or process international service of process documents if the
   5 documents reference Taiwan, the Republic of China, or ROC. (Declaration of Ann
   6 Mickow (“Mickow Decl.”) ¶¶ 8, 9; Frederick S. Longer, Service of Process in
   7 China. ABA Section of Litigation 2012 Section Annual Conference April 18-20,
   8 2012: ABA Chinese Drywall Panel (April 18-20, 2012),
   9 https://www.americanbar.org/content/dam/aba/administrative/litigation/materials/sa
  10 c_2012/19-1_service_of_process_in_china.authcheckdam.pdf; Schierling Decl.
  11 ¶¶ 5, 6, Ex. A.) Because China refuses to accommodate service of process when a
  12 complaint references Taiwan, such as the case here, Plaintiffs are left with no option
  13 but to seek the Court’s intervention.
  14 E.         The Court’s Intervention is Needed
  15            As the Court noted in its First Order, service by email or on local U.S.
  16 counsel is allowed under FRCP 4(f)(3) “and does not have to be a last resort, nor is
  17 it only warranted in extraordinary circumstances.” (Dkt. No. 13.) FKA Distrib. Co.,
  18 LLC v. Yisi Tech. Co., Ltd., 2017 U.S. Dist. LEXIS 151679, *2 (citing Rio Props.,
  19 Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1015-2016 (9th Cir. 2002).) Unfortunately,
  20 it now appears that service under FRCP 4(f)(3) has become Plaintiffs’ last resort.
  21            Defendants have refused and eluded service by refusing to return Plaintiffs’
  22 waiver packages and the Court Clerk’s service package. (Schierling Decl. ¶¶ 2-4.)
  23
  24
  25   8
           To serve a defendant in China under the Hague Convention, the plaintiff must
  26       provide the service documents to the Ministry of Justice in Beijing and the
           Ministry of Justice will then send the service documents to appropriate local
  27       court, and that court will effect service. The Hague Conference Website,
  28       https://www.hcch.net/en/states/authorities/details3/?aid=243.
       P:01242976-3:07815.007                                                  No. 18-cv-00297-BAS BGS
                                                    -8-
               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                 ALTERNATIVE METHODS OF SERVICE
Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.218 Page 9 of 10




   1 Additionally, since the Chinese Ministry of Justice will refuse to process service in
   2 this case, Plaintiffs’ only option is to seek the Court’s intervention.
   3            Furthermore, by authorizing and ordering service on the Remaining
   4 Defendants’ California counsel, the Court will further ensure that the Remaining
   5 Defendants’ due process rights are protected. In Juicero, Inc., the attorney for the
   6 China-based defendants refused to accept service. Juicero, Inc. v. iTaste Co., 2017
   7 U.S. Dist. LEXIS 86033, at *3. Upon defendants’ counsel’s refusal to accept
   8 service, plaintiffs filed a motion for service via email, Facebook and on defendants’
   9 U.S. based attorney. Id. at **6-10. The court held that “service on a defendant’s
  10 legal counsel is commonly found to comply with due process.” Id. at 10. The court
  11 noted that since the China-based defendants have already been in contact plaintiff
  12 through their U.S. based legal counsel regarding the dispute, service on their counsel
  13 “would therefore be ‘reasonably calculated’ in these circumstance to apprise
  14 Defendants of the pendency of the” action. Id. at **9-10. The court also ruled that
  15 email service is permissible under the circumstances. See Id. at *9.
  16            Similarly here, Plaintiffs have been in contact with Remaining Defendants’
  17 counsel, including consistently via telephone and email since August 15, 2018.
  18 (Schierling Decl. ¶ 9.) Furthermore, there is no dispute9 that stephen@pinshine.com
  19 is the valid email address for Defendants.
  20                                              IV.
  21                                       CONCLUSION
  22            Accordingly, Plaintiffs renew and supplement their request that this Court
  23 issue an Order authorizing and directing service of the Summons, Complaint, Civil
  24 Cover Sheet, and Notice of Party With Financial Interest on the Remaining
  25 Defendants (1) by email to the following email address: stephen@pinshine.com, and
  26
  27   9
           The Suzhou Defendants’ opposition did not contend that stephen@pinshine.com
  28       is an invalid email address. (Dkt. Nos. 6, 10.)
       P:01242976-3:07815.007                                                  No. 18-cv-00297-BAS BGS
                                                   -9-
               MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                 ALTERNATIVE METHODS OF SERVICE
Case 3:18-cv-00297-BAS-BGS Document 21-1 Filed 11/01/18 PageID.219 Page 10 of 10




    1 (2) by email and/or personal delivery to Zuber Lawler & Del Duca LLP, attention
    2 Alan Chen, 350 S. Grand Avenue, 32nd Floor, Los Angeles, California 90071.
    3 DATED: November 1, 2018               SOLOMON WARD SEIDENWURM &
                                            SMITH, LLP
    4
    5                                       By: s/Tanya M. Schierling
                                                tschierling@swsslaw.com
    6
                                                Attorneys for Plaintiffs Fourte International
    7                                           Limited BVI and Fourte International Sdn.
                                                Bhd
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        P:01242976-3:07815.007                                              No. 18-cv-00297-BAS BGS
                                                 -10-
                MEMORANDUM OF POINTS AND AUTHORITIES I/S/O MOTION FOR ORDER AUTHORIZING
                                  ALTERNATIVE METHODS OF SERVICE
